Citation Nr: 1009735	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO. 04-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an eye condition, 
including as secondary to the Veteran's service-connected 
diabetes mellitus.

2. Entitlement to service connection for a left wrist 
condition.

3. Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to 
September 1974, with service in the Republic of Vietnam from 
August 1969 to August 1970 and from May 1971 to March 1972.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
New Orleans, Louisiana.

The issue of entitlement to service connection for an eye 
condition, including as secondary to the Veteran's service-
connected diabetes mellitus, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

As was noted in the September 2007 Board remand, the medical 
evidence of record raises the issue of entitlement to service 
connection for posttraumatic stress disorder (PTSD). A 
February 2005 VAMC examiner recommended that the Veteran's 
service officer file a claim for PTSD, and PTSD symptoms were 
also noted in an April 2006 VAMC treatment note. A review of 
the claims folder reveals that his issue has not been 
adjudicated by the RO at any time before or after the 
September 2007 remand. This issue is again REFERRED to the RO 
for appropriate action.

Additionally, it appears that the Veteran is troubled by the 
residuals of the amputation of his index finger and skin 
graft.  This matter is referred to the RO for appropriate 
action.    


FINDINGS OF FACT

1. There is no competent medical evidence showing a 
connection between the Veteran's left wrist disability and 
any event during active service, or that the left wrist 
disability was caused or aggravated by any service-connected 
disability.

2. Competent medical evidence and credible lay evidence 
provided by the Veteran establish chronicity and continuity 
of symptoms of bilateral tinea pedis with onychomycosis, 
beginning in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left wrist 
disability are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2. The criteria for service connection for bilateral tinea 
pedis with onychomycosis are met. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for an eye 
condition, including as secondary to the Veteran's service-
connected diabetes mellitus, for a left condition, and for a 
skin condition. 

Generally, for service connection to be established, the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease, such as arthritis, manifests itself and is 
identified as such in service (or within the presumption 
period under 
38 C.F.R. § 3.307), and the Veteran presently has the same 
condition. Service connection may also be granted when a 
disease manifests itself during service (or during the 
presumptive period), albeit not in a chronic state, yet there 
is a showing of continuity of symptomatology after discharge 
with medical evidence relating the symptomatology to the 
Veteran's present condition. 38 C.F.R. § 3.303(b); 
see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Left Wrist

The Veteran claims that he injured his left wrist in Vietnam.  
He explains in his substantive appeal that after he mashed 
his left index fingertip, a skin graft was used to repair the 
finger.  He relates that the graft was taken from the left 
forearm and that at this time his left wrist was injured.  

The Veteran's service treatment records were reviewed by the 
Board and do not show an in-service incurrence of a left 
wrist injury. He clearly experiences trauma to his left index 
finger in July 1971, when he caught his first and second 
fingers between a chain and a truck, cutting off the tip of 
the first finger and tearing the nail off the second finger.  
A skin graft was taken from the right forearm.  There is no 
notation of any injury to his wrist. 

VA outpatient treatment records from the Shreveport VAMC show 
treatment in 2000 and 2001, and a left wrist fusion in 2001. 
In May 2001, nearly thirty years following his discharge from 
service, the Veteran was seen in the orthopedic clinic at the 
Shreveport VAMC for wrist pain. The physician noted that the 
Veteran was a "manual laborer" and had "not worked in past 
3 [years] due to left wrist pain."  At the time of his March 
2002 VA examination, the Veteran claimed that his left wrist 
was injured at the same time as his finger. The examiner 
reported that the incident with his finger "also 
tremendously damaged his wrist." There is, however, no such 
notation in the service treatment records. A November 2004 
outpatient report shows continued pain, with a notation that 
the 2001 procedure did not relieve the pain. There is a 
notation of a history of wrist trauma in the November 2004 
treatment notes, but no further elaboration. In September 
2006, the Veteran continued to report left wrist pain and his 
diagnosis in VA orthopedic clinic notes is "failed left 
wrist fusion." 

In October 2007, the Veteran was afforded a VA examination. 
The examiner reviewed the claims folder and examined the 
Veteran. The Veteran again reported his opinion that he 
"injured his left wrist while he was in Vietnam."  The 
examiner summarized the service treatment records accurately, 
and made note that "they do not involve a left wrist 
injury."  The Veteran went on to state to the examiner, 
according to the report, "that he felt due to the fact that 
he had to pull his left wrist from the chain that it got 
injured while he was in the military."  The examiner went on 
to again state that there was no documentation of a left 
wrist injury in service and noted that the Veteran was able 
to work after his 1974 discharge until 2001 "with the onset 
of his left wrist problem." Physical examination revealed no 
significant erythema or warmth of the left wrist, and no 
deformity, but mild synovitis. Favorable ankylosis was noted 
as a result of the fusion. The examiner diagnosed 
degenerative joint disease of the left wrist, traumatic. She 
went on to state that the disability is "nonmilitary-related 
as the onset of the pain by historical information available 
in the [Veteran's records] was around 1998 through 2001. 
There is no mention of the Veteran having a left wrist 
fracture in Vietnam back in 1971. The examiner also clearly 
stated that diabetes "does not cause this type of injury or 
condition."  

The claims folder, in its entirety, was reviewed in order to 
determine whether there exists any evidence that the 
Veteran's left wrist disability is, in fact, related to 
service. The only positive evidence in this regard is the 
Veteran's statements that he believes he incurred a wrist 
injury at the time of his 1971 left finger injury. The 
Veteran's statements, however, are not competent evidence of 
current diagnoses, or connections to military service. 
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992). Competent medical evidence 
of a medical nexus is required for service connection in this 
case, and no such evidence exists. The weight of the evidence 
is against the Veteran's claim and service connection is not 
warranted.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
There is simply no basis upon which to grant the Veteran's 
claim.

Skin

The existence of current skin disorder has been confirmed 
with the Board's review of the claims folder. The Veteran was 
afforded a VA examination in October 2007, which confirms 
that he has tinea pedis of the bilateral feet with 
onychomycosis of the toenails. Photographs are associated 
with the report to show the disability. The Board notes that 
the examiner made note that there is no current evidence of 
dermatitis of the hands, forearms or chest. Thus, this matter 
is being considered as a claim for service connection for a 
skin rash of the bilateral feet. There is no doubt that the 
Veteran has a current disability. The question is whether 
there is sufficient evidence in the record to relate his 
disability to his active service.

The Veteran contends the he has had a skin rash ever since 
returning from the Republic of Vietnam. See July 2001 
informal claim. A review of the service treatment records 
shows that the Veteran was treated in May 1970 for tinea 
pedis and for a vesicular rash of both hands. Again, the 
medical evidence shows that he has no current rash on his 
hands, but that he does currently have tinea pedis 
bilaterally. The medical evidence does not show that the 
Veteran has sought treatment for the skin disorder over time, 
but the service treatment records do show this in-service 
treatment, and the Veteran himself has stated that the skin 
rash has existed ever since.

In October 2007, the Veteran was afforded a VA examination 
with regard to this claim. The examiner accurately reported 
the Veteran's history based upon a review of the claims 
folder. The Veteran reported current symptoms of this 
disability to include itching. The examiner summarized 
current treatment in the VA dermatology clinic for stasis 
dermatitis involving both legs due to varicose veins, as well 
as tinea pedis. Physical examination revealed no scarring or 
disfigurement, no acne or chloracne, but a few scant lesions. 
The right and left foot surfaces had scaling of the skin. The 
examiner noted dystrophic toenails, and a small macular-
papular raised eruption on the lateral aspect of the right 
heel near the Achilles. The examiner diagnosed tinea pedis of 
the bilateral feet with onychomycosis of the toenails and 
noted this diagnosis as "a residual of the Veteran's service 
in Vietnam as it was documented in his service [treatment] 
records." The examiner went on to say that it is at least as 
likely as not that the Veteran's tinea pedis of the bilateral 
feet with associated onychomycosis of the toenails had its 
onset during active military service. The basis for this 
opinion is that he was treated for this very condition in 
service, he documents that the problem has continued, and the 
problem is found currently.

The medical and lay evidence supports the notion that the 
Veteran had an in service incurrence, which did not become 
chronic in service, but did shortly thereafter and he has 
experienced the condition continuously ever since, with 
symptoms existing today.

Again, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." However, when the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2009). The Board finds the Veteran provided 
sufficient lay evidence and competent medical evidence of 
continuous symptoms of bilateral tinea pedis since service. 
There is sufficient evidence to show the manifestations of 
tinea pedis beginning in service. And, the Veteran is 
competent to report his own symptoms, especially when the 
circumstances of the incurrence are consistent with his 
military record and history. See Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). The Board finds this evidence 
sufficient to grant service connection for bilateral tinea 
pedis with onychomycosis under 38 C.F.R. § 3.303(b).

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). The U.S. Court of Appeals 
for Veterans Claims has held that notice should be provided 
to a claimant before the initial RO decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if 
adequate notice is provided after the initial decision, such 
a timing error can be cured by subsequent readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC). Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).

The duty to notify applies to all five elements of a service 
connection claim: 
(1) Veteran status; (2) existence of disability; (3) 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of benefits where a claim 
is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

In this case, VA sent the Veteran letters in September 2001 
and September 2007,  informing him of what was necessary to 
establish his claims, what evidence he was expected to 
provide, and what VA would obtain on his behalf. These 
letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1). The September 2007 letter satisfied the 
requirements of Dingess v. Nicholson, supra, as to potential 
downstream issues such as disability rating and effective 
date. VA's duty to notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
his service treatment records and post-service treatment 
records have been associated with the claims folder. The 
Veteran was afforded VA examinations for each claim and the 
reports are of record. The Veteran requested a Board hearing, 
but later withdrew that request. See January 2007 Veteran 
statement. This matter is, therefore, being decided without 
the benefit of Veteran testimony. The Veteran has not 
notified VA of any additional relevant evidence.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for a left wrist condition 
is denied.

Entitlement to service connection for bilateral tinea pedis 
with onychomycosis is granted.


REMAND

Eye

The Veteran contends that he has a current eye disability 
that is proximately due to his service connected diabetes 
mellitus. Under 38 C.F.R. § 3.310(a), service connection may 
also be granted on a secondary basis for a disability that is 
proximately due to a service-connected disability. 

Evidence in the claims folder following service shows 
treatment for disabilities related to the eyes in recent 
years.
 
A March 2002 treatment note from Dr. Z., an ophthalmologist 
hired by VA for examination, shows that the Veteran reported 
a history of diabetic retinopathy, but the examination on 
that day showed no signs of such a diagnosis. In fact, the 
diagnosis included "diabetes with no retinopathy." Also 
diagnosed was corneal decompensation and pseudophakin bulbus 
retinopathy. These diagnoses were related to the left eye, as 
the right eye could not be tested at the time of the 
examination.

A March 2002 VA examination report, showing mostly symptoms 
related to the Veteran's wrist, notes a medical history 
including cataracts in 1997, glaucoma in 1998, and diabetes 
mellitus in 1999. The Board notes that the cataracts and 
glaucoma were, according to this note, diagnosed more than 
twenty years following the Veteran's discharge from service, 
and notably prior to the diagnosis of diabetes.

VA outpatient records show that in November 2004 the Veteran 
had the following diagnoses related to the eyes: corneal 
transplant, right eye; POAG with uncontrolled IOP, left eye; 
aphakia, left eye; and pseudophakia, right eye.

None of these records discuss the etiology of any diagnosis 
related to the eye. In October 2007, the Veteran was afforded 
a VA examination to assess the nature and etiology of his eye 
disability. At the time of this examination, the Veteran 
reported dull, shooting, stabbing pain in the right eye two 
to three days per week. He also reported tearing and itching 
in both eyes, and floaters, halos, and blurred vision in the 
left eye. The Veteran has no vision in his right eye and 
20/60 visual acuity in the left eye. The examiner diagnosed 
endstage neovascular glaucoma, pseudophakia and failed 
corneal graft, right eye, and pseudophakia, left eye. The 
only statement related to the etiology of the Veteran's eye 
disabilities was "his poor vision of his right eye is not 
caused by or a result of his diabetes mellitus."  There was 
no explanation or elaboration whatsoever as to the right eye 
opinion, and the report is entirely without an opinion as to 
the left eye. It is clearly inadequate for rating purposes 
and does not properly answer the questions posed in the 
September 2007 Board remand. If any action required by a 
remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken. While the 
Board regrets the delay, another remand is required. See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the October 2007 
VA examination as it relates the diagnoses 
of right and left eye disabilities. The 
purpose of the examination is to not only 
determine the disability's nature, but 
also to obtain an opinion as to the 
etiology of the eye diagnoses. The opinion 
should be based upon the examiner's 
physical examination, as well as a review 
of all pertinent records associated with 
the claims file, particularly service 
treatment records. The examiner must offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the diagnosed disabilities of the 
right and left eyes were in any way caused 
or aggravated by his service-connected 
diabetes.  The bases for any conclusions 
must be explained.  

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


